 IOWA INDUSTRIAL HYDRAULICS205Iowa Industrial Hydraulics,Inc.andRobert LoudonandKennethHomuth,Individuals.Case18-CA-2307January 17,1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn July 26, 1967, Trial Examiner Milton Janusissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief, and theGeneral Counsel filed a brief in support of the TrialExaminer's Decision and in answer to Respond-ent's exceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as modifiedherein.The Trial Examiner found, and we agree, that theRespondent discriminatorily discharged employeesHomuth, Yadon, Loudon, and Swendsen, in viola-tion of Section 8(a)(1) and (3) of the Act. I In sectionIV of his Decision, the Trial Examiner recom-mended,inter alia,that the Respondent not berequired to offer reinstatement to the discrimina-torily discharged employees. This recommendationwas not excepted to, and is adoptedpro forma.Weagree with the Trial Examiner that effectuation ofthe policies of the Act requires that the Respondentcompensate the dischargees for the loss of earningsthey suffered by reason of the discriminationagainst them. However, we find that there is insuffi-cient evidence upon which to select an appropriateformula for determining the extent of such loss. Wetherefore do not adopt the formula suggested by theTrial Examiner, and we shall leave this matter to beresolvedatthecompliance stage of theseproceedings.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, IowaIndustrialHydraulics, Inc., Laurens, Iowa, its of-ficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as herein modified.1.Add to paragraph 2(a) of the RecommendedOrder the words "as modified by the Board's Deci-sion."2.Delete from paragraph 2(c) of the Trial Ex-aminer'sRecommended Order that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided ..."1As we agree with the Trial Examiner that these sales-engineers are notmanagerial employees, we do not reach the issue or pass upon the TrialExaminer's statement concerning the applicability of the Act to the unionor other concerted activities of managerial employeesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMILTON JANUS, Trial Examiner: This case was heardat Pocahontas, Iowa, on March 15-17, 1967, pursuant toa complaint issued by the General Counsel of the Na-tional Labor Relations Board on January 13, 1967.1 Thecomplaint, as made more specific by General Counsel'sresponse mentioned in footnote 1, alleged in substancethat Respondent had violated Section 8(a)(1) and (3) bydischarging its sales-engineers, Donald Yadon, KennethHomuth, Robert Loudon, and Charles Swendsen becausethey had acted concertedly in proposing a written em-ployment contract. The Respondent's answer denied thecommission of any unfair labor practices. After the hear-ing, the General Counsel and Respondent filed briefswhich have been fully considered.Upon the entire record, including my observation ofthe witnesses, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent, an Iowa corporation, has its principal of-fice at Laurens, and a plant at Pocahontas, both in Iowa.It is engaged in the design, manufacture, and sale ofhydraulic cylinders and related products. During 1966 itshipped from its plant products valued in excess of $1million to points outside the State of Iowa. Respondentadmits, and I find, that it is engaged in commerce withinthe meaning of the Act.1On February 2, 1967, Respondent filed motions to dismiss the com-plaint, to strike certain paragraphs thereof, or for a more specific state-ment as to the grounds which allegedly prompted the discharges hereThese motions, and the General Counsel's opposition, were referred toTrial Examiner Charles W Schneider who, on February 24, directed theGeneral Counsel to make paragraph 6 of the complaint more specific anddenied the other relief sought in the motions The General Counsel com-plied with Trial Examiner Schneider's order by filing a response on March3.On the first day of the hearing, Respondent expressed the position thatthe response still left paragraph 6 insufficiently specific. After examiningthe various documents, I ruled that the response was adequate.169 NLRB No. 27 206DECISIONSOF NATIONAL LABOR RELATIONS BOARDII.THE UNFAIR LABOR PRACTICESmodifications.Both were hired with the same understand-ing as to compensation as the other two sales-en-gineers-5 percent commission on all sales made to theiraccounts,out of which they were to pay their own travelexpenses.Loudon was guaranteed a minimumof $7,000per year,and in his first year he barely earned his guaran-teed salary from his commissions.In 1965 also,his com-missions did not exceed his guarantee,and in addition,the Company did not charge off his expenses against hisearnings.His earnings improved in the first quarter of1966,before his termination,amountingto about $3,200.Swendsen did better since he was selling a familiar, long-established line through existing distribution channels. In1964 he earned$12,000,and in 1965, $19,000 in commis-sions.The Companywas having difficulty in obtaining the ad-ditional capital it needed for expansion,while it also failedto keep abreast in such supporting functions as qualitycontrol,traffic,purchasing,scheduling,and productioncoordination.It also apparently suffered from the factthat a good part of its production came from Mefferd In-dustries which furnished the labor on material supplied bythe Company.Since Mefferd was independently ownedand operated,Mefferd's production problems were ag-gravated by the inability of the Company to maintain asufficient inventory or to ensure that all components wereavailablewhen needed.Consequently,the sales-en-gineers, besides designing cylinders and keeping contactwith their accounts,had to assume other functions withrespect to production which in long-established plantswould be handled by clericals and executives havingspecific and well-defined responsibilities.The influx ofnew orders,generated principally by Homuth and Yadon,caused production to fall behind scheduled deliverydates. It had reached such a pointinApril 1965 thatYadon wanted to resign because he felt that the Companywas unable to keep up properly with its orders. John Ek-stam,the president of the Company,prevailed on him toremain,urged him to continue bringing in new business,and promised improvements in management.Homuth and Yadon brought in much more business inthe new industrial cylinder line than did Loudon andSwendsen,and much of it was self-continuing.That is,once a type of cylinder was designed for and approved bythe customer,perhaps 80 percent of the sales and en-gineering work was completed.Thereafter,repeat orderscould be expected for the same cylinder,with perhapsslight modifications in design,and the major responsibili-ty of thesales-engineer was to keep the customer satisfiedby seeing to it that promised delivery dates were kept andproper workmanship was maintained.Thus,once an ac-count was obtained,and the first orders were successfullycompleted,further orders could be obtained without face-to-face contact with the customer.The long distancetelephone call and mail were substituted for personaltravel to established customers.Homuth derived 95 per-cent of his commissions from sales to just six accounts,and Yadon too, after the first year or so, was able to keepsales growing by satisfying his old customers.Thus, fromthe Company's point of view,the earnings of the sales-en-gineers increased as repeat orders came in,out of propor-tion to the sales and engineering efforts originally ex-pended.Also, the two principal officers, John and Fred Ekstam,were limited to annual salariesof $25,000 each,under theconditions of a loan obtained from the Small BusinessAdministration,while Homuth'sand Yadon's earningsA. Issues and Contentionsof thePartiesThe issues presented are (1)whether Respondent ter-minated its four sales-engineers because they wanted tobargain with it concerning their terms of employment, asthe General Counsel contends,or because Respondenthad previously decided to eliminate their positions as partof a general reorganization of its operations,as Respond-ent contends;and (2)whether the sales-engineers, in anyevent,were managerial or supervisory employees and, forthat reason,not entitled to the protectionof the Act. TheGeneralCounsel contends that they were neithermanagerial nor supervisory,and the Respondent con-tends to the contrary.B.The Factual BackgroundIn the late 1950's, the Company's business consistedof the sale of small replacement cylinders for agriculturalimplements. It had these cylinders produced for it byMefferd Industries, an independent company located atLaurens, Iowa, and distributed them through wholesalerswho then sold them to retail dealers.Sometime in theearly 1960's the Company undertook a program of diver-sification and expansion by going into the business ofdesigning and selling largehydraulic cylinders for use inheavy mobile equipment such as cranes, shovels, andhoists.The cylinderscontinuedto be produced by Mef-ferd Industries, but were now sold to equipment manufac-turers for whom they were specifically designed.The new venture required a direct contact with thepurchaser of the cylinders, so that the design could bespecifically tailored to his engineering needs. It thereforehiredKenneth Homuth who had a background in thatfield as its first sales-engineer.In 1961 Homuth earned$6,600 from the Company and in 1962, $8,300. In 1963his compensation was derived solely from a commissionof 5 percent of his sales, and amounted to $18,000. Forthe first 6 months of 1964, Homuth was placed on a sa-lary basis of $17,000 per year for which he acted as theCompany's chief engineer.He then returned to his formerposition as a sales-engineer,compensated solely on a 5percent commission basis,and that year his total earningswere $24,000. In 1965 he earned $46,000 in commis-sions.Late in 1963 the Company hired Donald Yadon, an ex-perienced mechanical engineer,as its second sales-en-gineer.At his previous place of employment Yadon hadearned$17,000,but he cameto the Company with apromise of a guaranteed salary of only $7,000 per year, inthe expectation that he could do much better on a com-mission basis.His expectations were soon fulfilled. In1964 he earned in commissions about $8,000, and in1965, over $20,000.As the Company's sales increasedthrough the effortsof Homuth and Yadon, the need for more productionfacilities became urgent, and in 1963 the Company beganproducing cylinders at a newly established plant inPocahontas which it operated with its own employees. In1964 two new sales-engineers were taken on, Loudon andSwendsen,who had neither the engineering nor sales ex-perience of Homuth and Yadon. Loudon was promotedfrom a draftsman's position,while Swendsen,who had noeducational training in engineering,was assigned to sellthe Company's old line of agricultural cylinders whichwere mainly in stock sizes,requiring few adaptations or IOWA INDUSTRIAL HYDRAULICSseemed to have no upward limit under the existing com-pensation arrangement. Perhaps understandably, the Ek-stams thought that the sales-engineers were taking toomuch money out of the Company, which they would havepreferred to use in expanding plant facilities. There werediscussions about having them use their compensation tobuy stock in the Company which came to nothingbecause the officers suggested they buy preferred stockwhich the sales-engineers did not want.In December 1965 John Ekstam proposed to the sales-engineers that there be a ceiling on commissions, withnothing being paid on sales over $500,000. This wouldhave limited the sales-engineers to a maximum of $25,000per year. Understandably, they objected. Nevertheless,later that month, Ekstam personally told Homuth andYadon that he intended to change the compensation ar-rangement so that the sales-engineers would be paid 5percent on the first $500,000, but only 2 percent oneverything above that, and that the cost of their longdistance telephone calls would be charged to them as partof their sales expense. Yadon, for one, told Ekstam thatthe reduction of the rate of commissions constituted aretroactive pay cut, and that if Ekstam thought thetelephone privilege was being abused, he should set areasonable limit on calls above which the sales-engineersshould bear the expense. Ekstam did nothing furtherpublicly about the commissions or the telephone problemat that time.Up to then the sales-engineers had been paid their com-missions at the end of the month following the month inwhich the shipment was made. In January 1966 this waschanged so that they were paid 2 weeks later, whichmeant that they were paid anywhere from 6 to 10 weeksafter shipment of the order. Some of the sales-engineerstold Ekstam that he was trying to run his company ontheir money, to which Ekstam took offense. He then an-nounced that thereafter they would be paid weekly, in theweek in which the customer paid his bill. The change wasput into effect, and if the customer was delinquent, thesales-engineer had to wait for his money; if the customerpaid within 10 days, and took the 1 percent discount forprompt payment, the commission was correspondinglyreduced.On March 21, 1966, the Company issued a memoran-dum to all office personnel, announcing that as of April 1,all long distance telephone calls would be placed on acredit card basis, so as to identify telephone costs foreach department, and so as to "equalize those costs as inthe case of Sales Engineers as against travel costs." (G.C.Exh. 2.) Each sales-engineer was given his own creditcard telephone number which he would be required to useon all long distance calls.The sales-engineers were concerned over what they re-garded as another inroad on the established method ofcompensation, and over the fact that they were to becharged for calls relating to scheduling, deliveries,credits, and other nonsale items. Since their credit cardnumbers could also be made available to other office per-sonnel, they feared that other departments might chargetheir own calls to their accounts. On March ^8 the fourmet together to discuss this new problem, and decided todraft a proposal for a written employment contract to besubmitted to the Company. They met together a few moretimes, completed their draft proposal, and on Sunday,April 3, left signed copies on the desks of the two Ek-stams, together with a covering letter which read as fol-lows:207To: Iowa Industrial Hydraulics,Inc.Managementand stockholdersGentlemen:Attached please find our proposal for an employmentcontract between the sales engineers and the com-pany.We are hopeful that this agreement will be ac-ceptable to the management and stockholders, andwe will be looking forward to discussing this at our7:30 meeting Tuesday evening, April 5th.In the event that a written agreement, which is ac-ceptable to the majority of the sales engineers, cannot be arrived at through the joint negotiationsbetween ourselves and the Iowa Industrial Hydrau-lics Inc.Management, then we wish to go on record,that it is our intent to petition the National LaborRelationsBoardfor an election to be held among thesales engineers for union representation by a na-tionallyknown laborunionwithengineeringrepresentation.We are hopeful that this type action will not berequired, and that we can discuss and resolve a suita-ble agreement among ourselves.[Signatures]The proposalitselfwas addressed to theboard ofdirectorsof the Company,and consists of 4 numberedparagraphs, setting out their understandingof the verbalagreement on commission sales under which they hadbeen operating,and I 1 additional numbered paragraphs,stating in much fuller detail a compensation agreement,based on the previous arrangement,withsome changes.Thus,the proposal sought to continue the flat 5 percentcommission on all sales(even above$500,000 per year),to be paid weekly as customers paid their accounts andfrom which were to be deducted only (1) credits tocustomers as mutually agreed upon,(2) their travel ex-penses, and(3) telephone calls placed by a sales-engineerpertaining specifically to sales or engineering.On Monday,April 4,John Ekstam met with the sales-engineers in a regularly scheduled meeting relating toproductionmatters, at which no one mentioned theproposal. Ekstam said nothing then about any contem-plated reorganization of their department.The next day,Ekstam called them together to tell them he would havetomeet with the board of directors on their proposal.Again,Ekstam did not mention reorganization.The fol-lowing Monday he asked them to attend a meeting of theboard the following evening.Theydid so, and were told,after the board had met without them,that the board haddecided to terminate all sales-engineer positions; thatthey wouldbe paid commissions on all firm orders onhand as of that;that FredEkstam was preparing an or-ganizationchart, andwhen it was completed there wouldpossibly be jobs open for which they couldapply. Therewas no discussion of the proposed employment and com-pensation agreement.The nextday Swendsen asked John Ekstamfor a job.He was immediately hired at a salary of $100 per week,which was raisedin July toan annualsalaryof $8,500. Hewas given the title of project engineer,and has done nosales work thereafter, and verylittle, if any,work such ashe had formerly done, in expediting orders for hiscustomers. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDIn 1966 Swendsen earned from April 15 on approxi-mately $5,250 in salary, and almost $18,000 in commis-sions based on orders from his accounts which were onhand by April 12.On April 15 John Ekstam spoke to Loudon, telling himhe could apply for a job after the reorganization of theCompany was completed. He was never told thereafterthat the reorganization had been completed, and he neverinquired.However, 8 months later, in January 1967, hewas offered a job as a project engineer at $8,000 per year.He did not accept it. His commissions in 1966, based onorders from his accounts on hand by April 12, totalled alittleover $7,000, out of which his travel expenses, in-curred before his termination, were deducted.Neither Homuth nor Yadon inquired about employ-ment on a salary or other basis, nor were they ever askedto apply. John Ekstam testified that he had expected thatnone of the sales-engineers would be interested in stayingwith the Company on a salary basis, and in view of the$8,500 salary eventually offered to Swendsen, it musthave been clear to Ekstam that Homuth and Yadonwould not be interested in a salary at or around that level.Up to April 15, 1966, Yadon had already received$12,500, and Homuth, about $20,000. For the entire year1966, for orders on hand by April 12, 1966, Yadonreceived $38,000, and Homuth almost $42,000. There isevery reason to believe, from the Company's ownforecast of its sales prospects for 1967 and thereafter,that the commissions earned by Homuth and Yadonwould have continued to increase in the succeeding years.C.The Contemplated Reorganization of theSales-Engineering DepartmentThat the Company was going through a difficult periodof adjustment in gearing both production and manage-ment to the rapid growth of sales is clear from thetestimony of the Ekstams and the sales-engineers, andfrom the minutes of the directors' meetings and attachedreports. Overall, sales had increased from about $1.3 mil-lion in 1964 to about $2.5 million in 1965. Sales of $4 mil-lion were forecast for 1966, and for $5 million in 1967.The Company was thin in experienced management per-sonnel. It had hired a new production manager for thePocahontas plant in January 1966, thereby relieving FredEkstam of that responsibility. It had one person inpurchasing, one in production control, and very few peo-ple specifically handling the problems involved in ensur-ing that material was on hand when needed, in qualitycontrol, in traffic, and in cost accounting. Profits were notgrowing at a rate commensurate with sales, and that factalone was causing difficulty in securing needed capital.There was much to be done if the Company wanted toincrease its profitability, and the Ekstams were aware ofit.In the fall of 1965, the Company consulted a manage-ment consultant who, according to John Ekstam, recom-mended changes in their accounting procedures, and ad-vised him that such support functions as traffic, repair,and shipping were wholly inadequate. On the other hand,themanagement consultant thought that the sales-en-gineering setup was working well and that it should be leftalone,if everything else was in balance.The Company's independent public accountant whotestified on its behalf took quite a different view. Hisstudy of the Company's financial condition had con-vinced him that what was wrong was the large amounts ofmoney being paid out to the sales-engineers. His opinionwas undoubtedly honestly arrived at, although his empha-sis on how much they were being paid for selling and hisdisregard of the fact that it was their design and engineer-ing abilities which had caused sales to skyrocket, left mewith the impression that his view on the Company'sfinancial status was somewhat one-sided.Thus, he pointed out in his testimony that the percent-age of gross profits had gone down in 1965 over 1964,without stating what the more meaningful net profitfigures were. He also said he regarded as significant thefact that the salaries of the sales-engineers were $41,000more in 1965 than in 1964, but against this must be laidthe fact that sales in 1965 were up by a third over thepreceding year, and that operating expenses as a percent-age of sales were up by only one-tenth of one percent in1965 over 1964.These selective, partial bits of information as to howpoorly the Company was doing financially were offeredto prove that the Ekstams had been thinking about reor-ganizing the sales-engineering department even beforeApril 3, 1966, when the proposal for a written agreementwas first put before them. Stated so vaguely, the proposi-tion can neither be wholly true nor wholly false. It seemsfair to say that the Ekstams were pleased with what thesales-engineers were bringing in to the Company, and dis-pleased about what they were taking out of it. They didnot want to kill the geese laying the golden eggs, they onlywanted them laid at a lower unit cost.My belief that it was the reorganization of the produc-tion and support functions of the plant which was upper-most in the minds of the Ekstams before April 1966 isborne out by the minutes of the board of directors'meetings held in the first part of that year. Two regularmeetings were held before April 3, when the sales en-gineers first proposed their employmentandtwo special meetings were held thereafte . The minutesof these four meetings are in evidence aseneral Coun-sel's Exhibits 6 through 9.At the directors' meeting of January 19 1966, JohnEkstam reported that the commission bass was beingchanged to the 5 and 2 percent basis already describedabove. Nothing about any further changes in compensa-tion, or in other terms of employment was reported ordiscussed, even in connection with the president's reportthat expansion of production at the Pocahontas plantwould require $150,000 in additional capital.At the next directors' meeting, on March 4, 1966, FredEkstam, the secretary, reported that he was preparing anew organization chart which would help "to determineplanning and policy for personnel as well as to determineareas which have to be developed and staffed if the firmis to continue and develop." The report is consonant withthe testimony of the Ekstams at the hearing that the con-templated changes were aimed at improving managementby hiring additional people for the support functions,which everyone recognized were quite inadequate. Thelanguage is hardly susceptible to an interpretation that theCompany was then considering the dissolution of itssales-engineering department and the termination of allemployees engaged in those functions.At the same March meeting, John Ekstam reported onsales costs in which he said that a comparison of the com-pensation paid to the individual sales-engineers, as com-pared with the compensation scales prepared by theAmericanManagement Association,was dispropor-tionately high.What the AMA scale related to is not dis-closed - whether of firms comparable in size or age, with IOWA INDUSTRIAL HYDRAULICSsales greater or less, or with individuals performing multi-ple functions similar to those of the sales-engineers. Ek-stam also referred to a loss of direction and control due tothe system of straight commission compensation. Theminutes then go on to say that "it was suggested that thematter be further reviewed ... and that corrective mea-sures be taken effective to the year 1967."It is pointless to speculate on what steps the Companymight have taken during the remaining 9 months of 1966as to the sales-engineers, if the situation had not been sud-denly changed by their proposal for a written contract.However, I see no indication from the minutes of theJanuary and March meetings that the Ekstams were con-templating so radical a solution to the compensationproblem of the sales-engineers, as the total abolition ofthe department and their individual terminations.The two special directors' meetings on April 6 and 12reflect that the reorganization of the Company was nowseen almost exclusively in terms of abolishing the sales-engineering department. Previously, the emphasis hadbeen mainly on reorganizing the production and supportfunctions of the plant and, as to the sales engineers, to dosomething about the high level of their compensation; theemphasis then shifts to the undesirability of any systemof compensating the sales-engineers on a straight com-mission basis.One further piece of evidence bears on when the Ek-stams first began to consider the possibility of terminatingthe sales-engineers. Early in March 1966 Yadon had ap-plied to a savings and loan association for a home loan.As part of its credit check, the association sent a form tothe Company for verification of Yadon's statement of hisearnings. The verification form, signed by John Ekstamis in evidence as General Counsel's Exhibit 11. On it, Ek-stam wrote that Yadon's annual average commissionsranged from $20,000 to $45,000 per year, and to thequestion as to the probability of continued employment,Ekstams's answer was "Regarded Permanent." WhenEkstam testified at the hearing, he did not claim that hisanswer to the verification form was in fact false. Thus,about a week after the directors' meeting of March 4, atwhich the consensus of the board was that the compensa-tion of the sales-engineers be further reviewed, "and thatcorrective measures be taken effective to the year 1967,"Ekstam saw no inconsistency between the directors' ac-tion and his statement to the loan company that Yadon'semployment was regarded as permanent.I conclude from the foregoing that the Ekstams and thedirectors were engaged in reorganizing the Company'soperations before April 3, that their major concern wasto aid production by improving the support functions oftraffic,purchasing, quality control, inventory, and ac-counting, and that, as they then saw it, the problem of thesales-engineering department was excessive compensa-tion rather than separation of the design and sales func-tions. Finally, I see "no evidence, that before April 3, therewas any consideration given to the possibility of a "reor-ganization" whose effect would be the immediate ter-mination of all four sales-engineers.I also find that the steps taken by the directors and theofficers after April 3, 1966, leading to the termination ofthe sales-engineers on April 12, were due to the proposalof the sales-engineers for formalizing their compensationarrangement in a written agreement and not, as the Com-209pany argues, merely accelerated thereby. In the barestand simplest of terms, I conclude that the Companydischarged the sales-engineers because they had thetemerity to act concertedly in seeking to participate withit in setting their terms and conditions of employment.But even if I were to assume that the Company hadcontemplated before April 3 a split of the sales-engineer-ing department into its component design and sales work,and the assignment of other personnel to the supportwork which the sales-engineers were routinely perform-ing, I would still find a violation of the Act here. John Ek-stam admitted what was, in any event, obvious -that the"reorganization" of the department (a euphemism for itsdisappearance) was accelerated by the request of thesales-engineers to bargain with it. Ekstam recognized thatthe sudden discharge of the employees who alone had anyexperience in designing cylinders, and who alone haddirect contact with all its major customers, was a riskyundertaking. If he had in fact seriously considered beforeApril 3 how to separate the design and sales functions,abolish the straight commission system, and assign the in-plant work of the sales-engineers to new personnel, itseems inconceivable that he would have done so with aslittlepreparation as he showed on April 12. Except forthe unexpected circumstance that Swendsen asked to bereemployed a day or two later, the Company would havehad no one to take over the work on which its success,and even its existence, might depend. For some monthsafterApril 12 it had only Swendsen, relatively inex-perienced in designing industrial cylinders, to handle allthe engineering work. Around July 1 it promoted LynnHarris, whose job before April 12 consisted of parts stan-dardization and coordination of the quality control pro-gram, to the position of chief engineer, even though hiseducational background was limited to 2 years of preen-gineering training. It also transferred its purchasing agent,Nelson, to the newly established position of salesmanager. It had to find new employees for purchasing,traffic, and coordination, etc., on short notice. It had, inother words, to put into effect a substantial reorganizationof its executive and office staff without adequate prepara-tion or forethought, because its overriding concern was torid itself immediately of anyone who dared undertakeconcerted action in protection of their interests. Ac-celeration, for discriminatory reasons, of an action al-ready decided on, for nondiscriminatory reasons, is in it-self a violation of the Act.2D. The Sales Engineers as Managerial or SupervisoryEmployeesIt is the contention of the Company that the sales-en-gineers are not the type of employee for whom the Act'sprotective provisions were designed - that they were toplevel management people whose judgment and work notonly affected but controlled the operations of the Com-pany and the work of other employees.Although the primary responsibility of all four sales-en-gineers was to design and sell cylinders, there were dif-ferences among them with respect to the responsibilitiesassumed and the manner in which they were carried out.As evidenced by their earnings alone, Homuth andYadon, as the most successful, had greater scope for theexercise of responsibilities than did Swendsen and Lou-2Ox- Wall ProductsMfg.Co., Inc.,135 NLRB 840, enfd.310 F.2d 878(C A 2). 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDdon.Homuth and Yadon had the major accounts, theysold more and they accounted for more production, withall that that entailed. Swendsen derived most of his salesfrom wholesale distributors of the smaller, less com-plicated agricultural cylinders which had once been themainstay of the Company, but was now relatively unim-portant.Loudon'scommissionson sales were barelyenough to earn his guaranteed compensation of $7,000per year. In 1965, when the Company's sales were $2.5millionhis sales of approximately $140,000 constitutedjust over 5 percent of the Company's total business.Thus, much of the Company's evidence and argumentsas to the scope of the responsibilities and authority of thesales-engineersapplymore closely and directly toHomuth and Yadon than to the others. All four sales-en-gineers exerciseda technical or professional skill in thedesign of cylinders, and were unsupervised in that func-tion. In the performance of their engineering work, theyexercisedno managerialauthority and their supervision,if any, was limited to direction over one draftsman andone secretary. With respect to theirsalesfunction, theyexercisedno managerialauthority and again their super-visory control was limited to the secretary who took theirdictation.Only in connection with their peripheral andsubsidiary duties, imposed on or assumed by them,because there were not enough people sufficientlyqualified or competent to carry them out, did the sales en-gineers exercisewhat may arguably be characterized asmanagerialor supervisory authority. Each of the supportfunctions,such as pricing, purchasing, productionscheduling, quality control, returns and credits, had em-ployees of the Company or of Mefferd Industries, whowere primarily responsible for carrying out those as-signedduties, and each had a recognized supervisor. Thesales-engineersassisted in those areas only as to theirown accounts, and not on a companywide basis.Their activities in these areas were also sporadic ratherthan sustained. That is, they would be consulted on someoccasions, and not on others. They would act in somesituationson behalf of their own accounts, and yet feel noresponsibility to coordinating their own financial interestwith the overall interests of the Company. Day-to-daymanagerialresponsibility was vested in the officers of theCompany, and to the extent that the sales-engineers weresometimesinvited to express an opinion or permitted totake action which affected such basic managementresponsibilities as the opening of new production facili-ties, accepting or rejecting certain accounts, hiring execu-tive personnel, these were exercised more as a matter ofgrace than of right.Within this context of imperfectly defined duties andresponsibilities, the sales-engineers, and particularlyHomuth and Yadon, did what they could to keep theircustomers satisfied, by seeing to it that the products theyhad ordered were delivered in accordance with specifica-tions andas close aspossible to the scheduled deliverydate. To do so, Homuth and Yadon spent 20 percent ormore of their time handling customer complaints and try-3Mississippi Valley Barge Line Co.,151 NLRB 676. Cf.Better Mon-key GripCompany, 115 NLRB 1170, enfd. 243 F.2d 836 (C.A. 5), andTalladega Cotton Factory,Inc., 106 NLRB 295, enfd. 213 F.2d 208(C.A. 5), for special circumstances, not present here, in which thedischarge of a supervisor has been held to be a violation of Section 8(a)(1).4 InValley Forge Flag Company,158 NLRB 1227, the Trial Examinerheld the discharge of a managerial employee for giving testimony un-favorable to his employer in a Board proceeding to be a violation of Sec-ing- to get- them disposed of satisfactorily. They would godirectly to the plant to check with the inspectors, the em-ployees handling returns and repairs, the shipping,scheduling, and purchasing departments and they wouldtry to get someone to assume responsibility for seeingthat components would be available when needed. Theywould push or cajole employees to bypass bottlenecks,and occasionally they would help assemble their own or-ders, when nothing else seemed to work.On another level, the sales-engineers dealt with theclerk handling price quotations. Once a drawing of acylinder was completed, the clerk would estimate whatthe Company's costs in labor and materials would be, andwould add on an established percentage for overhead andprofit.This was the basis of the quotation sent to thecustomer. Sometimes, a sales-engineer, fearing that theprice to be quoted would not be competitive and the ordermight be lost, might ask the clerk to refigure the cost, sug-gest ways of reducing it, or even suggest to John Ekstamthat the percentage for overhead and profits be cut. Onoccasion, if a sales-engineer thought an order could be ob-tained even at a higher price than what the clerk hadfigured, he might suggest that something additional betacked on for a greater profit. These were suggestions toEkstam which he might accept or reject as he saw fit. Nosales-engineer had the authority to vary on his own thequotations arrived at by the pricing clerk.When a customer returned a cylinder for repair orcredit, the supervisor of that department would take ap-propriate action, if the defect was minor and obvious. Ifthe cause of the breakdown was not immediately ap-parent, the inspection report would be referred to the ap-propriate sales-engineer who would then decide, based onhis technical knowledge, whether the breakdown hadbeen caused by a design failure, production failure, orcustomer misuse. The sales-engineer would then decidewhether credit should be allowed. On at least one occa-sion, for policy reasons relating to retention of acustomer's good will, John Ekstam had even granted acredit in the amount of $25,000 which, in the sales-en-gineer's judgment was unwarranted.If the sales-engineers were supervisors, they may notclaim the protection of the Act against reprisal by theiremployer for engaging in concerted activities on theirown behalf.3If they were managerial employees but not supervisors,their exclusion from the coverage of the Act is not asclearly established under Board precedents as in the caseof supervisors, but is nevertheless fairly inferrable fromthe policy of the Act that employees allied with manage-ment are to be treated differently from other employees.4The Act does not define "managerial employee" and, tomy knowledge, the Board has discussed the status of suchemployees only in representation or allied proceedings,in terms of inclusion or exclusion from the bargainingunit.Once the Board determines that an employee ismanagerial, he is excluded whether the unit sought is of-fice clerical, professional, technical or other. The under-tion 8(a)(1), but the Board dismissed the complaint on the ground that thathad not been the operative reason for his discharge. The Trial Examinerin that case, applied to managerial employees the same protection ac-corded to a supervisor who is discharged because of giving testimony in aBoard proceeding. By analogy, if the case should ever arise, a managerialemployee might be protected against discrimination if it constituted an in-vasion of the self-organizational rights of rank-and-file employees. See thecases cited in footnote 3. IOWA INDUSTRIAL HYDRAULICSlying reason for their exclusion from any bargaining unitseemsto be their identification with the interests of theiremployer which overrides the community of interest theymay possess with other employees who perform work ofa similar nature, but exercise less responsibility or discre-tion.Thus, because managerial employees, like super-visors, act on behalf of their employer, their own con-certed activities would not, in my opinion, be protectedby Section 7.InRetail Clerks International Association, AFL-CIOv.N.L.R.B.,366 F.2d 642, 644 (C.A.D.C.), the courtsaid:The Board has not developed clear standards fordetermining what is a managerial employee; thereseem,however, to be two tests. The first is whether,even if they do not supervise other workers, theirposition with the employer presents a potential con-flict of interest between the employer and the wor-kers,e.g.employment interviewerswho haveauthority in hiring ... This strand of the managerialemployee test is often phrased in a more conclusorymanner,i.e.,that the employee is closely related toor aligned with the management; such a determina-tion, however, also seems to turn on the possibilityof a conflict of interest arising ....The Board also excludes from the protection of theAct, as managerial employees, "those who formu-late, determine, and effectuate an employer's poli-cies," and those who have discretion in the per-formance of their jobs but not if the discretion mustconform to an employer's established policy ... Therationale for this Board policy, though unarticulated,seemsto be the reasonable belief that Congress in-tended to exclude from the protection of the Actthose who comprised a part of "management" orwere allied with it on the theory that they were theones from whom the workers needed protection.The first strand of the test, a potential conflict of in-terest between the managerial employees and other em-ployees of the Company is not particularly relevant in thesituation present here. The sales-engineers as a group hadno authority to hire or to recommend hiring. Some in-stances were referred to at the hearing of a sales-engineerinvolved in the hiring process. John Ekstam had askedYadon to recommend people for positions as shopforemen.Yadon knewsomemen then working foranother employer who might be suitable. They were in-terviewed by Ekstam but despite Yadon's recommenda-tions that they be hired, they were not, because Ekstamthought there was no immediate need for them. Anothertime, Yadon suggested to Ekstam that a replacement forFred Ekstam be hired as production manager at thePocohontas plant. John Ekstam interviewed someone andrelated his background and qualifications to Yadon.Yadon told Ekstam that a person with that backgroundshould be suitable, but Ekstam never asked Yadon to talkto the applicant personally. Ekstam thereafter hired him.Homuthxeferred Ekstam to Yadon, as a qualified personfor a sales-engineer's job, and Ekstam then hired him.Even assuming that these incidents indicate a responsiblerole for Homuth and Yadon in hiring, it must be notedthat they were limited in Homuth's case, to recommend-ing the hiring of another sales-engineer,on the same or-ganizational level as himself, or in Yadon's recommenda-5Westinghouse Electric Corporation,144 NLRB 1306;113 NLRB337211tions, to the hiring of supervisory personnel. Yadon'srecommendation for shop foreman was not followed, andYadon's suggestion that a new production manager behired was a suggestion for improving production ratherthan a recommendation that a particular individual behired. In any event, none of these incidents could createa possible conflict of interest between the sales-engineersand nonsupervisory employees.A second element for determining who is a managerialemployee is the formulation and effectuation of an em-ployer's policies through the exercise of independent dis-cretion. I have pointed out above, with respect to the cen-tral core of their jobs, that is engineering and sales, thatthe four individuals involved here did important workwhich was regarded as essential to the Company's suc-cess (at least up to April 12, 1966) but which was only in-directly related to the basic aspects of management -where and when capital was to be invested, the choice ofwhat was to be manufactured, the right to selectcustomers and suppliers, and the establishment of pricingand credit policies. The sales-engineers were affected bythe policies on these points as formulated and effectuatedby the Ekstams, but in no realistic sense could they besaid to have the power or authority to change them. Whenthe interest of the sales-engineers ran parallel with the in-terest of the Company, most obviously in the expansionof sales, the opinions of the sales-engineers, or more par-ticularly of Homuth and Yadon, were listened to andtaken into account. When their interests were opposed,the decisive voice was that of John Ekstam. That, ofcourse, is to be expected. The Ekstams were the principalofficers of the Company, and owed it an obligation to ar-rive independently at decisions which they considered inits best interest.But even in more limited areas of management policy,the sales-engineers were effectively circumscribed. Therefusal of the Ekstams to adopt a general warranty policyfor their cylinders is an example in point. Yadon haddrafted a proposal for a general warranty policy becauseof pressure from some of his larger accounts. With Ek-stam's permission, it was applied to some of these ac-counts but was not adopted generally by the Company. Inother areas, the sales-engineers used their technicalknowledge, or their familiarity with their customers'present and future requirements, in a way that would af-fect scheduling, pricing, or allocation of costs. Since noone else inthe plant had other information on these mat-ters, their recommendations were adopted. In otherwords,where the sales-engineers had specializedknowledge, their advice was sought and followed. Where,however, their recommendations ran counter to companypolicy, as determined by the Ekstams, they were over-ruled. In no area, other than that of engineering design,was there any advance assurance that a particular exer-cise of their discretion would prevail.It is not a difficult task to abstract from Board decisionsdealingwith the status of employees alleged to bemanagerial, holdings dealing with each particular facet ofthe sales-engineers' activities here.The exercise ofprofessional or technical judgment does not convert anengineer into a managerial employee;5 an employee is notmanagerialmerely because his work affects his em-ployer's costs or because he deals directly with customersand suppliers;6 because he acts as a liaison between6Ladish Company,126 NLRB 555, 559.350-212 0-70-15 212PECISIONSOF NATIONALLABOR RELATIONS BOARDcustomers and his own plant's production department;'or because he submits technical advice on pricing.IRespondent's argument that the sales-engineers weremanagerial employees is, however, broader gauged. It is,in essence,that because the sales-engineers were activelyengaged in every facet of Respondent's business, theywere in effect authorized to act responsibly and with inde-pendent judgment in their employer's interest.Since thesales-engineers earned a commission on sales,it is truethat they had a direct concern in the growth of the Com-pany which was not so immediately shared by employeeson a salary basis. But merely because employees believethat what is good for them is also good for their employer,they are not invested with managerial authority, nor arethey so invested because they are called on to performmany diverse functions rather than one particular job. Itis rather the degree of responsibility and discretion in for-mulating and effectuating management policies whichdetermines whether they are on the "management team"as managers of the enterprise or on it as part of the entireemployee complement. The Board had said that "an em-ployee does not necessarily possess managerial statusbecause he makes recommendations which may influencean employer's policy or business decisions," and that"the performance of duties under little supervision and in-volving the exercise of considerable discretion does notnecessarily indicate managerial status."9Reasonable men may honestly differ on the applicationof a general statement to a particular set of facts, and evenmore so when a judgment is required on what constitutesresponsibility and discretion in the exercise of so im-palpable a function as the formulation and effectuation ofmanagement policies. I am, however,satisfiedthat thesales-engineerswere highly skilled technical or profes-sional employees, filling in wherever needed for thebenefit of the Company and of themselves, but whosejudgment and discretion were limited both in the formula-tion of basic management policies and the effectuation ofthose policies in particular situations.Much of what has been said above as to the sales-en-gineers' lack ofmanagerialauthorityalso appliesto theiralleged supervisory authority. Because of their technicalknowledge, the sales-engineers could authorize inspec-tors or production foremen to depart from the specifica-tions prescribed on purchase orders. Such variationswere sought by production personnel to simplify themanufacturing process, but only an engineer would knowwhether the variation would be acceptable to thepurchaser. The exercise of technical knowledge also un-derlay-the sales-engineers' advice to the repair and creditdepartments as to why a returned cylinder was defectiveand what credit should be granted therefor.As for production supervisors and personnel both atthe Mefferd plant at Laurens and the Company's plant atPocahontas, the sales-engineers requested, advised, andsought cooperation,rather than imposing direction as amatter of right. Cooperation between production person-nel and the engineers was normal,but when there was dis-agreementover the course to be followed, each side couldand did appeal to one of the Ekstams for a final decision.The sales-engineers could not order additional personnelto be hired or overtime to be worked. They might pointout how necessary it was if scheduled delivery dates were7VulcanizedRubber and PlasticsCompany, Inc.,129 NLRB 1256,1262;EljerCo.,108NLRB1417,1420.8Ladish Company,supra.to be met, but the direction to do so did not come from thesales-engineers.A draftsman rendered detailed drawings from thesketches prepared by thesales-engineers,which werethen used in the production and assembly process. Thedraftsman's work was done according to standard draw-ing practices and company procedure, and there was littleor no occasion for supervision by anyone as to themanner of making the drawings. The draftsman's normalincidents of employment, hiring, determination of wages,time off, etc., was set by John Ekstam and not by thesales-engineers.A secretary took dictation from the foursales-en-gineers aswell as from other office personnel. Her condi-tions of employment were not set by thesales-engineers.I find that neither in their contacts with production per-sonnel norwith the draftsman or secretary, did the sales-engineersexercise the type of responsible direction andcontrol which marks a supervisor.Finally, another contention of the Company as to whythe sales-engineersare not entitled to the protection ofthe Act merits notice. It is that they are not the type ofemployee for whom the Act was designed-that theycovered themselves with the mantle of the Act by usingsuch magic words as "collectivebargaining"and "union"merely to maintain their swollenearnings.There is nodenying that Homuth and Yadon were well paid, and thatunder the old compensation system they would probablyhave earned even larger sums in 1966 and succeedingyears if their bargaining demands had been met. Butdiscussion over compensation for services is central tocollective bargaining, and employees, no matter how wellpaid, are entitled to join together in mutual aid and protec-tion to conserve their interests. The Act, in its impartiali-ty, shows the same concern for the employee who earns$40,000 per year as for the employee who earns one-tenth as much.I find, therefore, based on the foregoing, that Homuth,Yadon, Loudon, and Swendsen were not supervisors ormanagerialemployees, and that the Company dischargedthem on April 12, 1966, because they had sought to bar-gain collectively or to engage in other concerted activitiesfor their mutual aid or protection. A discharge for engag-ing insuch activities violates Section 8(a)(1) of the Act.The same activities also constituted the four sales-en-gineers asa labor organization within the meaning of Sec-tion 2(5) of the Act. Their discharge thus amounted to adiscrimination in hire and tenure of employment whichdiscouraged membership in a labor organization. As such,itwas in violation of Section 8(a)(3) of the Act. However,the remedial provisions recommended below would bethe same whether the. discharges be regarded solely as aviolation of Section 8(a)(1), or as a violation of Section8(a)(3) as well.III.THEEFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent as set forth in sectionII, above, occurring in connection with the Respondent'soperations described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead to9American Federation of Labor, and Congress of Industrial Organiza-tions,120 NLRB 969,973. IOWA INDUSTRIAL HYDRAULICS213labor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYThe customary remedy for a discriminatory dischargeis reinstatement to the position formerly held by the dis-criminatee, or to one which is substantially equivalent,togetherwith compensation equal to the amount ofmoney he would have earned from the date of dischargeto the date of an offer of reinstatement, less his interimearnings.The same remedy is provided when an em-ployer has shut down a department of his operations fordiscriminatory reasons, even though this may mean thatthe employer must reopen the department if he is not ableto reinstate the discriminatee to a substantially equivalentposition in another department. 10Although the General Counsel has pointed out in hisbrief to me that reinstatement is part of the remedy he ex-pects, he devotes all his argument on the remedy to a sug-gested formula for determining the amounts of backpaydue the sales-engineers. I agree with what I take to be thethrust of his argument, that an adequate backpay formulawould better effectuate the policies of the Act, in the cir-cumstances of this case, than an offer of reinstatement,which would require the Respondent to reinstitute jobswith a combination of functions and under a compensa-tion system no longer used, in a department which wouldprobably have been substantially changed for nondis-criminatory reasons in 1967. I will not, therefore, recom-mend that the Respondent be required to offer reinstate-ment to any of the four sales-engineers. 11Determining a proper backpay formula is usually notthe concern of a Trial Examiner at this stage of an unfairlabor practice proceeding. Here, however, some discus-sion of the past and potential earnings of the sales-en-gineers is appropriate because of the time intervalbetween the completion of their design and sales workand when they were paid for it. Payment was made onlyafter the order was shipped to the customer, which mightbe as much as 6 months to a year after their effectivework on the order had been completed. Thus, the sales-engineers were paid during the remainder of 1966, forwork performed before their termination in April. TheCompany had, however, decided unilaterally that the cut-off point for compensation purposes was thereceiptof anorder by April 12, 1966, which meant that design andsales work already performed would not be paid for un-less the order had been received by that date.On the other hand, the General Counsel urges thateach sales-engineer receive as backpay a commission onallsales to his former accounts which resulted frompurchase orders received any time in 1966 (even thoughsome work had been done thereon by other employeesafter April 1966), and, in addition, a commission on or-ders received in 1967 for cylinders on which the sales-en-gineer had done the design work before his termination.The General Counsel's argument is based on the supposi-tion that the commission basis of compensation for thesales-engineers would not have been continued into 1967.Thus, the argument goes, but for their discriminatorydischarges, they would have been paid for all ordersreceived in 1966; while for orders received in 1967, theyshould, in equity, be paid therefor if they-had done thedesign work on which the order was based.I believe that the General Counsel's supposition thatthe commission system for the sales-engineers would nothave been abolished before 1967 is correct on the basis ofthe evidence produced at this hearing. I think it is a fairinference from the minutes of the board of directors meet-ing in March 1966 that the 5- and 2-percent commissionbasis (itself a recent change) would remain in effect until1967 when it might be reconsidered. Based on that sup-position, the General Counsel's proposed formula seemsfair and equitable, being designed to provide the dis-criminatees, as nearly as possible, the amounts theywould have earned in 1966 and 1967 but for their unlaw-ful discharges. My expression of approval of the GeneralCounsel's proposed backpay formula, although not bind-ing on another Trial Examiner in a future backpayproceeding,may provide a basis for the parties inreaching a settlement on the amount of backpay due.The above considerations apply generally to all thesales-engineers.As for Loudon, the General Counselproposes that he be allowed backpay also on orders fromnew accounts which he would have solicited during 1966.This strikes me as too conjectural on which to attach abackpay liability on the Company. There is no way bywhich one can now know how successful Loudon wouldhave been in obtaining new accounts, or what volume ofbusiness such accounts would have produced. To awardhim, as the General Counsel suggests, some percentageof the new accounts which the Company acquired afterhis termination, on the theory that he would probablyhave done as well as the new sales employees, would pro-vide him with a benefit on so speculative a basis as to con-stitute a penalty on the Respondent.Backpay and interest are to be computed and paid inthe manner set forth inF.W. Woolworth Company,90NLRB 289, and inIsis Plumbing & Heating Co.,138NLRB 716.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaningof the Act.2.By discharging Kenneth Homuth,Donald Yadon,Robert Loudon, andCharlesSwendsenon April 12,1966, the Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and(3) of the Act.3.By interfering with, restraining,and coercing its em-ployees in the exercise of rights guaranteed them by Sec-tion7 of the Act, theRespondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section2(6) and (7) of theAct.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,it is recommended that Respondent, its officers, agents,successors, and assigns, shall:10Kelly& Picerne, Inc.,131 NLRB 543,548; Square Binding and Rul-ing Co., Inc.,146 NLRB 206,222; andM Swack Iron and Steel Co.,146NLRB 1068, 1069.11 Swendsen was in fact reemployed by the Company as a project en-gineer, and Loudon was offered the same kind ofjob at a salary which washigher than what he was paid in 1966, although less than what he mighthave earned if he had continued to work as a sales engineer throughout1966. 214DECISIONSOF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a)Discharging any of its employees to discouragemembership in any labor organization or because of theirparticipation in concerted activities protected by the Act.(b) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Make whole Kenneth Homuth, Donald Yadon,Robert Loudon, and Charles Swendsen for any loss ofearningseach may have suffered by reason of Respond-ent'sdiscriminationagainsthim, in accordance with therecommendations set forth in the section entitled "TheRemedy" herein.(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, customers' or-ders, personnel records and reports, and all other recordsnecessary to determine the amount of backpay due underthe terms of this Decision.(c)Post at its office at Laurens, Iowa, and at its plantatPocahontas, Iowa, copies of the attached noticemarked "Appendix."12 Copies of said notice, on formsprovided by theRegionalDirector for Region 18, afterbeing duly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 18, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith. 1311 Inthe event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL make whole Kenneth Homuth, DonaldYadon, Robert Loudon, and Charles Swendsen forany loss of earnings they may have suffered as aresult of their discharge.WE WILL NOT discharge any of our employees inorder to discourage membership in any labor or-ganization they may form, join, or assist, or becauseof their participation in concerted activities protectedby the Act.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.IOWA INDUSTRIALHYDRAULICS, INC.(Employer)DatedBy(Representative)(Title)12 In the eventthat thisRecommendedOrder is adopted by the Board,This notice must remain posted for 60 consecutivethe words "a Decisionand Order"shall be substitutedfor the words "thedays from the date of posting. and * must not be altered,RecommendedOrder of a Trial Examiner" in the notice. In the furtherdefaced, or covered by any other material.event that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-If employees have any question concerning this noticepeals Enforcingan Order" shall be substituted for the words "a Decisionor compliance with its provisions, they may communicateand Order."directly with the Board's. Regional Office, 316 Federal